DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,182,919 issued from parent application 16/415202. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trail et al. (US P US 2017 /0195653 A1), hereby referred to as “Trail”.
Consider Claims 1, 11 and 20. 
Claim 1. Trail teaches: 
1. A depth camera assembly (DCA) comprising: a structured light (SL) projector configured to project one or more SL patterns into a local area in accordance with illumination instructions; (Trail: [0014]-[0016], [0004], A depth camera assembly (DCA) determines depth information for a scene in a field of view of the DCA. The DCA includes a structured light (SL) illuminator, a camera, and a controller. The SL illuminator includes a source assembly, a SL element, a liquid crystal (LC) array, and a polarizer. [0018] System Overview [0019] FIG. 1 is a block diagram of one embodiment of an augmented reality (AR) system environment 100 in which an AR console 110 operates. As used herein, an AR system environment 100 may also include virtual reality system environments that present users with virtual environments with which the user may interact. The AR system environment 100 shown by FIG.1 comprises anARheadset 105 and an AR input/output (I/O) interface 115 that are each coupled to an AR console 110.)
1. a camera assembly configured to capture images of a portion of the local area including the one or more SL patterns; (Trail: [0021] The AR headset 105 includes a depth camera assembly (DCA) 120, an electronic display 125, an optics block 130, one or more position sensors 135, and an inertial measurement Unit (IMU) 140. [0022] The DCA 120 illuminates a scene to help assist with depth information retrieval. The DCA 120 emits the illumination in a specific band. In some embodiments, the light emitted is in a band not visible to a user ( e.g., infrared). [0038] FIG. 2 is a wire diagram of one embodiment of an AR headset 200. The AR headset 200 is an embodiment of the AR headset 105, and includes a front rigid body 205, a band 210, a reference point 215, a left side 220A, a top side 220B, a right side 220C, a bottom side 220D, and a front side 220E. The AR headset 200 shown in FIG. 2 also includes an embodiment of a depth camera assembly (DCA) 120 comprising a camera 225 and an illuminator, for example, shown as a structured light (SL) illuminator 230 configured to project a known pattern (e.g., a grid, a series of lines, a pattern of symmetrical or quasi-randomly oriented dots) onto the scene, which are further described below in conjunction with FIG. 3.)
1. and a controller configured to: provide first illumination instructions to the SL projector, / 11. providing first illumination instructions to a structured light (SL) projector,  / 20. providing first illumination instructions to a structured light (SL) projector,  (Trail: [0024] The DCA 120 determines if any portion of the image is saturated. The DCA 120 selectively attenuates the light that illuminates portions of the scene corresponding to the portions identified as being saturated in the image. The amount of attenuation is determined to prevent saturation of the portions of the scene in a subsequent image while still having a strong signal to noise (SNR) value. Subsequent image frames of the illuminated scene are accordingly within the dynamic range of the DCA 120 and may be used to determine depth information for the illuminated scene. The DCA 120 is discussed in detail below with regard to FIGS. 2-5.)
1. wherein the first illumination instructions cause the SL projector to project a first SL pattern having a first pattern element density into a first region of interest based on a first amount of contrast in the first region of interest; and provide second illumination instructions to the SL projector, / 11. wherein the first illumination instructions cause the SL projector to project a first SL pattern having a first pattern element density into a first region of interest based on a first amount of contrast in the first region of interest; and providing second illumination instructions to the SL projector,  and providing second illumination instructions to the SL projector,  / 20. wherein the first illumination instructions cause the SL projector to project a first SL pattern having a first pattern element density into a first region of interest based on a first amount of contrast in the first region of interest; and providing second illumination instructions to the SL projector, wherein the first illumination instructions cause the SL projector to project a first SL pattern having a first pattern element density into a first region of interest based on a first amount of contrast in the first region of interest; and providing second illumination instructions to the SL projector, (Trail: [0051] The controller 375 analyzes one or more of the captured images to determine whether any portions of the analyzed images were saturated by the SL. In some embodiments, the controller 375 analyzes an image by identifying pixel values in the image that are associated with the SL and have a brightness value higher than a threshold value. The threshold may be e.g., 85% of a maximum brightness value of a pixel or some other value close to the maximum brightness value. If no pixels are identified, the intensity of the SL across the scene does not result in saturation. In contrast, if one or more portions of the image are identified as having saturated pixels, the controller 375 instructs the SL illuminator 365 to attenuate specific portions of the emitted SL that correspond to the identified one or more portions of the SL in the image. Some detectors can provide for quick row-by-row designation of saturation to minimize any latency in the feedback cycle.)
1. wherein the second illumination instructions cause the SL projector to project a second SL pattern having a second pattern element density into a second region of interest based on a second amount of contrast in the second region of interest, / 11. wherein the second illumination instructions cause the SL projector to project a second SL pattern having a second pattern element density into a second region of interest based on a second amount of contrast in the second region of interest, wherein the second amount of contrast is greater than the first amount of contrast./ 20. wherein the second illumination instructions cause the SL projector to project a second SL pattern having a second pattern element density into a second region of interest based on a second amount of contrast in the second region of interest, wherein the second amount of contrast is greater than the first amount of contrast (Trail: [0052]-[0053], [0054] The controller 375 instructs the SL illuminator 365 to attenuate the emitted SL in accordance with the determined attenuation factor. For example, for a given attenuation factor that identifies specific cells of the liquid crystal array 384 and a specific attenuation for those cells, the controller 375 instructs the SL illuminator 365 to change the crystal orientation of specific cells such that the emitted SL from these cells is attenuated. [0055] For example, the scene 360 includes objects 350 and 355 that reflect incident SL projected by the SL illuminator 365. The brightness of the objects 350 and 355 may vary due to, e.g., distance from the DCA 120, reflectivity of the respective object, etc. A first captured image of the scene 360 may show that the SL reflected from the object 350 is saturated, whereas the SL reflected from the object 365 is not saturated.)
1. wherein the second amount of contrast is greater than the first amount of contrast.. (Trail: [0052]-[0054], [0055] For example, the scene 360 includes objects 350 and 355 that reflect incident SL projected by the SL illuminator 365. The brightness of the objects 350 and 355 may vary due to, e.g., distance from the DCA 120, reflectivity of the respective object, etc. A first captured image of the scene 360 may show that the SL reflected from the object 350 is saturated, whereas the SL reflected from the object 365 is not saturated. The controller 375 determines that the portion of the image corresponding to the object 350 is saturated, and then determines an attenuation factor specific to that portion of the image. The attenuation factor identifies one or more pixels in the liquid crystal array 384 that transmit SL that is incident on the object 350, and an amount of polarization rotation for each of the specified cells that would cause a corresponding attenuation in the emitted SL such that a subsequent image of the object 350 is not saturated. The SL illuminator 365 then emits light in accordance with the attenuation factor-such that SL incident on the object 350 is attenuated relative to the SL incident on the object 355. Accordingly, the objects 350 and 355 are not saturated in a subsequent image of the scene 360 and the entire image may be used to determine depth information ( e.g., by a AR console 110) to a higher degree of confidence and fidelity)

Consider Claims 2 and 12. 
Trail teaches: 
2. The DCA of claim 1, wherein the controller is further configured to: transmit, to a mapping server, a location of the DCA, wherein the mapping server stores a virtual model describing a plurality of physical spaces; receive, from the mapping server, the first amount of contrast for the first region of interest; and receive, from the mapping server, the second amount of contrast for the second region of interest. / 12. The method of claim 11, further comprising: transmitting a location of a local area including the first region of interest and the second region of interest to a mapping server, wherein the mapping server stores a virtual model describing a plurality of physical spaces; receiving, from the mapping server, the first amount of contrast for the first region of interest; and receiving, from the mapping server, the second amount of contrast for the second region of interest. (Trail: [0036] The tracking module 155 tracks movements of the AR headset 105 or of the AR I/O interface 115 using sensor data information from the DCA 120, the one or more position sensors 135, the IMU 140 or some combination thereof. For example, the tracking module 155 determines a position of a reference point of the AR headset 105 in a mapping of a scene based on information from the AR headset 105. [0037] The AR engine 145 generates a 3D mapping of a scene based on the deformation of images and/or relative brightness of the scene images received from the AR headset 105.)

Consider Claims 3 and 13. Trail teaches: 
3. The DCA of claim 2, wherein the mapping server is configured to determine the first amount of contrast based on a virtual model of the local area. / 13. The method of claim 12, wherein the mapping server is configured to determine the first amount of contrast based on a virtual model of the local area. Trail: [0051] The controller 375 analyzes one or more of the captured images to determine whether any portions of the analyzed images were saturated by the SL. In some embodiments, the controller 375 analyzes an image by identifying pixel values in the image that are associated with the SL and have a brightness value higher than a threshold value. The threshold may be e.g., 85% of a maximum brightness value of a pixel or some other value close to the maximum brightness value. If no pixels are identified, the intensity of the SL across the scene does not result in saturation. In contrast, if one or more portions of the image are identified as having saturated pixels, the controller 375 instructs the SL illuminator 365 to attenuate specific portions of the emitted SL that correspond to the identified one or more portions of the SL in the image. Some detectors can provide for quick row-by-row designation of saturation to minimize any latency in the feedback cycle. [0061]-[0065], Figure 6)

Consider Claims 4 and 14. Trail teaches: 
4. The DCA of claim 2, wherein the controller is configured to identify the first region of interest and the second region of interest based on parameters received from the mapping server.
14. The method of claim 12, further comprising identifying the first region of interest and the second region of interest based on parameters received from the mapping server. (Trail: [0061]-[0065], Figure 6 [0063] The DCA 120 determines 630 whether portions of the captured image that are saturated by the SL. For example, the DCA analyzes the captured image to identify any portions of the captured image with a brightness value higher than a threshold value (e.g., 85% of a maximum brightness for a sensor of the imaging capture). If no portions of the captured image are saturated, the process flow moves back to step 620. Claims 5-6, Claim 5. The depth camera assembly of claim 1, wherein the controller is further configured to: increase an attenuation factor in response to a signal-to noise ratio (SNR) in a portion of the image being greater than a first threshold value; decrease the attenuation factor in response to the SNR in the portion of the image being smaller than a second threshold value; and control the liquid crystal array based on the attenuation factor.)

Consider Claims 5 and 15. Trail teaches: 
5. The DCA of claim 1, wherein the controller is configured to identify the first region of interest in the local area based on detecting movement of an object within the first region of interest.
15. The method of claim 11, further comprising: identifying the first region of interest in the local area based on detecting movement of an object within the first region of interest. (Trail: [0040] The DCA 120 determines depth information (e.g., three dimensional position information) of objects (e.g., object 350 and 355) in a scene 360. The DCA 120 includes an illuminator, which can be either relatively uniform (such as traditionally utilized in time-of-flight (ToF) methods) or textured/patterned (such as structured light (SL)) techniques. For purposes of this description, the illuminator is referenced and referred to as a SL illuminator 365, but it could serve to function for ToF or stereo-assisted techniques as well. In general, the DCA 120 includes a SL illuminator 365, a camera 370, and a controller 375. Some embodiments of the DCA 120 have different components than those described in conjunction with FIG. 3. Similarly, the functions described in conjunction with FIG. 3 may be distributed among the components of the DCA 120 in different manners in other embodiments.)

Consider Claim 7. Trail teaches: 
7. The DCA of claim 1, wherein the controller is configured to: determine an expected location of a virtual object within the local area; and select a power level for the first SL pattern based on the expected location of the virtual object. (Trail: [0022] The DCA 120 illuminates a scene to help assist with depth information retrieval. The DCA 120 emits the illumination in a specific band. In some embodiments, the light emitted is in a band not visible to a user ( e.g., infrared). [0038] FIG. 2 is a wire diagram of one embodiment of an AR headset 200. The AR headset 200 is an embodiment of the AR headset 105, and includes a front rigid body 205, a band 210, a reference point 215, a left side 220A, a top side 220B, a right side 220C, a bottom side 220D, and a front side 220E. The AR headset 200 shown in FIG. 2 also includes an embodiment of a depth camera assembly (DCA) 120 comprising a camera 225 and an illuminator, for example, shown as a structured light (SL) illuminator 230 configured to project a known pattern (e.g., a grid, a series of lines, a pattern of symmetrical or quasi-randomly oriented dots) onto the scene, which are further described below in conjunction with FIG. 3.)

Consider Claim 8. Trail teaches: 
8. The DCA of claim 1, wherein the second SL pattern is different than the first SL pattern. (Trail: [0022], The SL may have a specified pattern, such as a symmetric or a quasi-random grid. Based on deformation of the SL when projected onto surfaces and/or relative brightness of the reflected SL, depth and surface information of objects within the scene may be determined through triangulation techniques. [0043] The SL element 382 generates SL using the light from the source assembly 380. The SL element 382 may be, e.g., an apodization and/or phase mask, a diffractive element, birefringent plate, some other optical element that when illuminated by the source assembly 380 light source outputs SL, or some combination thereof. For example, the SL element 382 may be a mask including transparent ( or translucent) regions and opaque regions. The opaque portions of the mask, if present, blocks portions of the light source to generate the SL. As another example, the SL element 382 could be diffractive in nature to generate the SL pattern.)

Consider Claims 9 and 19. Trail teaches: 
9. The DCA of claim 1, wherein the controller is configured to receive parameters from a mapping server describing the local area.
19. The method of claim 11, further comprising: receiving parameters from a mapping server describing the local area. (Trail: [0036] The tracking module 155 tracks movements of the AR headset 105 or of the AR I/O interface 115 using sensor data information from the DCA 120, the one or more position sensors 135, the IMU 140 or some combination thereof. For example, the tracking module 155 determines a position of a reference point of the AR headset 105 in a mapping of a scene based on information from the AR headset 105. [0037] The AR engine 145 generates a 3D mapping of a scene based on the deformation of images and/or relative brightness of the scene images received from the AR headset 105.

Consider Claim 10. Trail teaches: 
10. The DCA of claim 1, wherein the controller is configured to: subtract a first image captured without any SL pattern from a second image containing one of the SL patterns; and determine, based on the subtraction, a background level of IR illumination. (Trail: [0015]- [0017] The DCA identifies portions of an image that are or may be saturated. The DCA is configured to selectively adjust an illumination intensity of the emitted pattern or flood illumination (e.g., flash) such that, in a subsequent image frame the identified portions are no longer saturated. The DCA includes a source assembly, an optional input polarizer or waveplate ( dependent upon the source properties), an SL element (such as a diffractive optical element or microlens array), a liquid crystal array, and an output polarizer. [0064] If the DCA 120 identifies one or more portions of the captured image that are saturated, the DCA 120 determines 640 an attenuation factor based on the identified portions of the image. The attenuation factor identifies specific portion of the emitted SL for attenuation and an amount of attenuation. The specific portion of the SL correspond to specific cells within a liquid crystal array that would transmit SL that would be incident on areas in the scene where the SL was saturated in the image. The amount of attenuation corresponds to amounts that each of the specific cells rotate a polarization of the light they transmit. The rotated polarization of light in combination with a polarizer result in a specific amount of attenuation of the emitted SL for potentially differing regions of the scene. The amount of attenuation may be, e.g., a fixed amount ( e.g. 10% reduction). Alternatively the amount of attenuation may be based on a size of a structured light element ( e.g., a dot), the separation between structured light elements, an amount of noise in the image, a signal-to-noise (SNR) ratio of the image, or some combination thereof. [0065] The DCA 120 attenuates 650 the identified portions of the SL by the determined attenuation factor, and the process flow moves back to step 620)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trail et al. (US P US 2017 /0195653 A1), hereby referred to as “Trail”, in view of Price et al. (US 2019/0058859 A1), hereby referred to as “Price”. 

Consider Claims 6, and 16-18. 
Trail teaches the DCA of claim 1, and the method of claim 11. 
Trail does not teach: detecting an occluded object within the first region of interest 
Price teaches: 
1. A depth camera assembly (DCA) comprising: a structured light (SL) projector configured to project one or more SL patterns into a local area in accordance with illumination instructions for localized depth mapping; / 11. A method for localized depth mapping comprising: (Price: Techniques involving localized depth map generation, the techniques including receiving pixel data for a frame captured by an image sensor, the pixel data including at least one light intensity value, corresponding to an amount of light received by the image sensor during a frame period, for each of a plurality of pixels; identifying a subset of the pixels as being associated with a physical object detected based on at least the pixel data; selecting a region of the frame, the region corresponding to at least the subset of the pixels; and selectively generating a localized depth map for the frame period corresponding to the selected region. A portion of the frame outside of the selected region is not associated with a depth map generated for the frame period. [0020]-[0025])
6. The DCA of claim 1, wherein the controller is configured to: identify the first region of interest in the local area based on detecting an occluded object within the first region of interest; /16. The method of claim 11, further comprising: identifying the first region of interest in the local area based on detecting an occluded object within the first region of interest. (Price: Examiner Note: Price teaches the use of steroesccopic cammeras where there would be a first left camera and a second right camera in order to ensure that occluded objects are identified in regions of interest. [0032] The localized depth map generator 150 is configured to receive the frame 142 (and in some examples, receive frame 146 from the second camera 130) and generate a localized depth map for each instance of a physical object detected in frame 142. T [0035] The object detector 154 is configured to receive the pixel data 153 for the frame 142 and to identify one or more subsets of the pixels included in the pixel data 153, each subset being associated with a respective physical object detected based on the pixel data 153. Each physical object detected based on the pixel data 153 may be referred to as an "object instance." Detection of an object instance may include classification of the object, in which one or more classes or types of physical objects are identified for the object instance. A detected object instance may have one or more object classifications with respective confidence scores that the object instance actually corresponds to a respective object class. [0049] In implementations in which system 100 includes the second camera 130, and the first and second cameras 120 and 130 are arranged for stereoscopic depth estimation (for example, the first camera 120 may be a "left" camera and the second camera 130 may be a "right" camera), the frame 146 (including pixel data 147 included therein) may be processed in much the same manner described above for frame 142, with current frames 142 and 146 both for the same frame period or overlapping frame periods, object instances detected in pixel data 147 of frame 146 (or preprocessed pixel data for frame 146 similar to pixel data 153) by the object detector 154, and respective RO Is of the second frame 146 selected for the detected object instances.)
6. and decrease an amount of texture in the first region of interest in response to detecting the occluded object, / 17. The method of claim 16, further comprising: decreasing an amount of texture in the first region of interest in response to detecting the occluded object. (Price: [0037] Various techniques may be applied for object detection, localization, and/or segmentation. In some examples, at least one machine-trained model (such as, but not limited to, a model for a deep-structured convolutional neural network) trained to detect instances of one or more object classes may be applied for object detection, localization, and/or segmentation based on at least the pixel data 153 for the frame 142. In some examples, object detection, localization, and/or segmentation may be based on brightness, active brightness, and/or color boundaries detected in the pixel data 153. In some examples, object detection, localization, and/or segmentation may be based on grouping together adjacent pixels by texture, color, and/or intensity.)
6. wherein the occluded object is a physical object, and wherein the physical object is occluded by a virtual object. / 18. The method of claim 17, wherein the occluded object is a physical object, and wherein the physical object is occluded by a virtual object. (Price: [0035] The object detector 154 is configured to receive the pixel data 153 for the frame 142 and to identify one or more subsets of the pixels included in the pixel data 153, each subset being associated with a respective physical object detected based on the pixel data 153. Each physical object detected based on the pixel data 153 may be referred to as an "object instance." Detection of an object instance may include classification of the object, in which one or more classes or types of physical objects are identified for the object instance. A detected object instance may have one or more object classifications with respective confidence scores that the object instance actually corresponds to a respective object class. The object detector 154 may be configured to use one or more threshold scores to determine whether a detected object instance will be processed as an object instance of a particular object class, based on whether a confidence score for the object class is greater than or equal to a respective threshold score. Separate threshold scores may be used for respective object classes or groups of object classes. One or more of the threshold scores may be dynamically set and/or changed according to various conditions detected by the system 100. For example, threshold scores for object classes associated with physical objects typically encountered in an outdoor environment (for example, motor vehicles) may be increased in response to the system 100 determining it is in an indoor environment. In some examples, pixel data 143 corresponding to light received from a single physical object may result in multiple object instances for different object classes, resulting in multiple localized depth maps being generated for a single physical object. [0036] As mentioned above, the object detector 154 is configured to identify one or more subsets of the pixels included in the pixel data 153 for the frame 142, each subset being associated with a respective one of the object instances detected based on the pixel data 153. Such identification of a subset of pixels associated with a detected object instance may be referred to as "object localization.")
It would have been obvious before the effective filing date of the claimed invention to modify Trail’s method and system for structured light imaging using a depth camera to one of ordinary skill in the art to leverage the localized depth map generation as disclosed by Price.  The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Trail in this manner in order to improve the overall depth mapping technology for object detection to be more accurate as proposed by Price. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Trail, while the teaching of Price continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of more efficiently and accurately providing a depth mapping of localized objects. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Raymond Kirk et al.,  US 10362296 B2, Localized depth map generation
Nicholas Daniel, US 20180063390 A1, SPATIALLY TILED STRUCTURED LIGHT PROJECTOR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

November 23, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662